Citation Nr: 0021278	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the 0 percent disability evaluation assigned for 
service-connected residuals of a fracture of the left 4th 
finger (minor) is appropriate.


REPRESENTATION

Appellant represented by:	The Retired Enlisted 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

INTRODUCTION

The appellant served on active duty from September 1971 to 
October 1991.

This appeal arises from a January 1992, Department of 
Veterans Affairs Regional Office (VARO), Fort Harrison, 
Montana rating decision which, in pertinent part, granted 
service connection for residuals of a fracture of the left 
4th finger of the minor hand, and assigned a noncompensable 
rating.  

The Board remanded the appellant's claim for further 
development in July 1997 and October 1999 decisions.  
Additional development was completed and the claim has been 
returned to the Board for further adjudication.


FINDINGS OF FACT

1.  Prior to April 1, 2000, manifestations of the appellant's 
left 4th finger fracture included full range of motion with no 
objective evidence of fracture sequelae.

2.  From April 1, 200, manifestations of the left 4th finger 
fracture included limited flexion to 90 degrees, and x-ray 
findings of traumatic arthritis at the proximal 
interphalangeal joint (PIP).


CONCLUSIONS OF LAW

1.  Prior to April 1, 2000, the criteria for a compensable 
rating for residuals of a fracture of the left 4th finger were 
not met. .  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.70, 4.71a, Diagnostic Codes 5003, 5010, 5227 
(1999). 

2.  From April 1, 2000, criteria for a 10 percent rating for 
residuals of a fracture of the left 4th finger were met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.40, 4.45, 
4.59,  4.70, 4.71a, Diagnostic Codes 5003, 5010, 5227 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding his claim for a compensable rating, the Board finds 
that the appellant has satisfied his statutory burden of 
submitting evidence which is sufficient to justify a belief 
that his claim is "well-grounded."  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It 
is also clear that the appellant's claim has been adequately 
developed for appellate review purposes by VARO, and that the 
Board may therefore proceed to disposition of the matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to his 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a noncompensable evaluation 
for residuals of a fracture of the left 4th finger, in a 
January 1992 rating decision, effective as of November 1, 
1991, the day after the appellant's military separation. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service medical records reveal that the appellant injured his 
left 4th finger playing basketball in September 1980.  He 
presented with moderate edema and ecchymosis around the IP 
(interphalangeal) joint.  Flexion was limited to 30 degrees.  
X-ray of the left 4th finger revealed soft tissue swelling 
about the 4th digit at the PIP joint.  A small sesamoid bone 
was present at the PIP joint of the 4th digit.  This was seen 
to be either bipartite in shape, or representative of a 
fracture through the sesamoid bone itself.  The joint space 
was well maintained and there was no evidence of fracture to 
the volar plate or any other part of the joint.  The 
conclusion was of possible fracture of a sesamoid bone of the 
PIP joint of the 4th digit with follow-up examination.  The 
appellant's finger was splinted.  No further complaints or 
findings referable to his left 4th finger were indicated.

A VA examination was conducted in December 1991.  No 
complaints or findings referable to the appellant's left 4th 
finger were indicated.

VARO granted the appellant entitlement to service connection 
for residuals of a fracture of the left 4th finger (minor), 
evaluated as 0 percent disabling from November 1, 1991, in a 
January 1992 rating decision.

Post service military and private treatment records are devoid 
of any complaints or findings referable to the appellant's 
left 4th finger.

A VA joints examination was conducted in January 1993.  The 
appellant provided a history of a fracture of his left ring 
finger through the PIP joint.  He reported that it was treated 
with a splint and apparently healed primarily.  He claimed 
that his only complaint was that of stiffness in the PIP joint 
in cold weather.  Examination of his left ring finger revealed 
no swelling, erythema, tenderness or deformity.  He had a full 
range of motion in the finger, and was able to make a complete 
fist without difficulty.  His grip strength was normal.  The 
impression was of a history of fracture of the left ring 
finger with no objective evidence of sequelae.

A VA examination was also conducted in September 1997.  The 
appellant reported complaints referable to his right ring 
finger, but no reference was made to residuals of a fracture 
of the left 4th finger. 

Another VA examination was conducted in April 2000.  The 
appellant reported that, following his left 4th finger injury 
in service, he continued to have some occasional pain.  He 
reported that, over the years, he had done pretty well with 
it, except for when he worked long hours or did repetitive 
work.  He indicated that he worked as a postal officer and 
handled the mail with his left hand.  He was right-handed.  He 
reported that when he worked 8 to 10 hours he started to have 
pain in his left PIP joint and some shooting pain up to his 
extensor tendons, all the way up to his lateral epicondyle.  
He took anti-inflammatories for his heel spurs, which helped 
with his 4th finger as well.  He did not have any numbness or 
tingling.  He denied loss of motion and claimed that he was 
able to grab material without any difficulty.  However, he 
claimed that every now and then when his finger hurt him quite 
a bit and he grabbed something, his fingers let go of it and 
he lost control of the material.  Other than that, he claimed 
that he functioned well with it, as long as he did not perform 
repetitive action or work with his left hand for any period of 
time longer than 3 or 4 hours.  

The examiner observed that the appellant had full extension, 
and 90 degrees of flexion of his PIP joint.  He was able to 
make a full fist with his left hand.  Sensation was intact 
distally.  X-ray of his left 4th finger revealed some evidence 
of post traumatic arthritic changes of the left PIP joint 
which were very mild.  There were some osteophytic changes and 
joint space narrowing.  The diagnosis was left 4th finger PIP 
joint dislocation with some evidence of early arthrosis on x-
ray.  The appellant functioned well for 3 to 4 hours, any 
repetitive activity for more than 4 hours and any prolonged 
use of the left 4th finger caused him some discomfort. 

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that until April 1, 
2000, the evidence does not support a compensable rating for 
service-connected residuals of a fracture of the left 4th 
finger.  Id.; Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).  However, from April 1, 2000, the date of the 
appellant's most recent VA examination, the evidence reveals 
pain, slight limitation of motion and x-ray findings of 
arthritic changes, warranting a 10 percent disability 
evaluation.

The appellant's residuals of a left 4th finger fracture have 
been rated on the basis of limited motion/ ankylosis of that 
finger under Diagnostic Code 5227.

A noncompensable disability rating under Diagnostic Code 5227 
contemplates ankylosis of any finger other than the thumb, 
index finger, or middle finger.  A noncompensable disability 
rating is the only schedular rating available for ankylosis 
under Diagnostic Code 5227.  However, the schedule indicates 
that extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152 through 5156.

In order to classify the severity of ankylosis and limitation 
of motion of the appellant's left 4th finger, it is necessary 
to evaluate whether motion is possible to within two inches 
(5.1 centimeters) of the median transverse fold of the palm.  
See 38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (1998).  If the veteran is able to do so, the rating 
will be for favorable ankylosis, otherwise unfavorable.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. The Court in DeLuca held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain. 38 C.F.R. § 4.40 
(1999).  A part which becomes painful on use must be regarded 
as seriously disabled.  Id.; see also DeLuca. The veteran has 
indicated that he, at times, has pain with use of his left 4th 
finger. Under 38 C.F.R. § 4.59, painful motion is an important 
factor of disability from arthritis [and] actually painful 
joints are entitled to at least the minimum compensable rating 
for the joint. 

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

In this case, the evidence prior to the examination on April 
1, 2000 showed that the appellant had full range of motion of 
the finger.  However, when he was examined on April 1, 2000, 
he had limited flexion of the finger to 90 degrees, while, at 
the same time, he was able to make a full fist.  In addition, 
arthritis of the PIP joint was confirmed by X- ray.  Although 
the degree of limited motion observed on that occasion was 
noncompensable, the evidence at that time also showed that he 
had pain in the finger with functional limitation on 
repetitive use.  The Board finds that from April 1, 2000 a 10 
percent rating is warranted for the finger based on the 
limited motion to a noncompensable degree associated with 
arthritis at the PIP joint confirmed on X-ray.  Accordingly, 
an increased evaluation of 10 percent is warranted from April 
1, 2000, the date of his most recent VA examination.  The 10 
percent rating contemplates pain on use.  Additional 
compensation under 38 C.F.R. § 4.45 or 4.59 is not warranted.

Application of the extraschedular provision is not warranted.  
38 C.F.R. § 3.321(b) (1999).  There is no objective evidence 
that the appellant's service-connected disability presents 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under the above-
cited regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).


ORDER

Entitlement to an increased (compensable) prior to April 1, 
2000, for residuals of a left 4th finger fracture is denied.

Entitlement to 10 percent disability rating from April 1, 
2000 for residuals of a left 4th finger fracture is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits. 




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


